Citation Nr: 1516457	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than June 24, 2011 for the award of service connection for accrued benefit purposes.  


WITNESSES AT HEARING ON APPEAL

The appellant, J.H., E.T., and R.T.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to August 1956.  He died in July 2011.  The appellant is the Veteran's surviving spouse.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a November 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota.  

In April 2014, the appellant and members of her family testified before the undersigned Veterans Law Judge during a videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran's application for benefits (VA Form 21-526), related to his claim of service connection for amyotrophic lateral sclerosis (ALS), was received by the RO on June 24, 2011.  

2.  The Veteran died in July 2011 due to complications related to ALS.  

3.  A formal or informal claim of service connection for ALS prior to June 24, 2011 has not been shown.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 24, 2011 for the award of service connection for accrued benefit purposes have not been shown.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.160, 3.400, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board notes that the appellant's claim for service connection for accrued benefits has been granted.  In regards to her appeal for an earlier effective date for the grant of service connection for accrued benefits, following VA's November 2011 initial determination and the appellant's subsequent disagreement with that determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The Board notes that in March 2013, the appellant was issued a statement of the case which apprised her of the regulations regarding effective dates.  See e.g. 38 C.F.R. § 3.400.  

In the present case, any notice error based on an incomplete notice did not affect the fairness of the process.  The appellant submitted statements in support of her claim and these statements discussed why she believed that an earlier effective date was warranted.  Her primary argument has been that the Veteran's ALS had been misdiagnosed early on, and that the medical evidence supported an effective date back to the first signs and symptoms of the disease.  The Board finds that the appellant has had an opportunity to participate effectively in the appeals process.  

The Board also finds that VA has a duty to assist the claimant in the development of her claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, private medical records, arguments from the appellant, and the transcript from the appellant's Board videoconference hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  

Therefore, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  

II. Analysis

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

As noted above, the Veteran had a pending claim of service connection for ALS at the time of his death in July 2011.  In a July 2011 rating decision, VA's PMC in St. Paul granted service connection for accrued purposes for ALS and assigned disability ratings ranging from 100 percent to 20 percent for loss of use of both the upper and lower extremities, for loss of speech, for cognitive impairment, for difficulty swallowing, for sleep apnea, and for neurogenic bladder.  The RO also awarded the appellant aid and attendance as well as dependents' educational assistance.  The effective date of the awards was June 24, 2011.  

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(b)(2).  

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

A noted previously, the Veteran's period of service was from August 1953 to August 1956.  The RO received his claim of service connection for ALS on June 24, 2011.  The claim was received more than one year after the Veteran's separation from active service.  Thus, an effective date for the grant of service connection for accrued benefits is not established back to the day after the Veteran's separation from active service.  The evidence of record does not reflect any earlier formal or informal claim for service connection for ALS prior to June 24, 2011.  The Board finds persuasive that during the Board hearing, the appellant's daughter, E.T., testified as follows:

. . . and I think for the fact that [the Veteran] did have a very loving family and all of us around him he figured and we all figured that he would come out of this.  That it was just nerves [i.e., peripheral nerve disability] and not a disease, not this bad until it got really bad.  So he never thought to go to file with the VA and do all this for the fact that you know, everybody told him it was just nerves.  Everything was going to be okay.  And I think with the encouragement of us, his family and his doctors that everything would be fine that, you know, none of us suspected [ALS].  

Furthermore, even accepting that the medical evidence does demonstrate signs and symptoms of ALS prior to June 24, 2011, the date of receipt of the claim for service connection for ALS is later than the dates of medical treatment for symptoms that appear to be early signs of ALS.  Therefore, the effective date for the grant of service connection for accrued benefits can be no earlier than June 24, 2011.  

The Board also notes that J.H. testified that the Veteran would mention on occasion that he had attempted to file "paperwork" reportedly through a VA extension office in Tuba City, Arizona, but that the paperwork would end up getting lost.  According to J.H., the Veteran would be required to refile the paperwork.  With that said, the purpose of the "paperwork" filed was not identified by J.H. and she added that she did not know the dates of when the reported filings took place, but they did take place prior to the onset of the Veteran's medical problems associated with ALS.  A review of the Veteran's claims folder reflects that he did file a claim for VA benefits with the Phoenix RO in January 2005.  He was represented at that time by the Military Order of the Purple Heart.  The RO denied his claims for service connection for a skin condition of both feet and for vision problems in his left eye.  He was notified of that decision but did not appeal.  Also, a review of a VA website identifies that a VA primary care telehealth outpatient clinic was located in Tuba City, Arizona.  There was also a VA outpatient clinic noted as being located in Flagstaff, Arizona.  

Otherwise, the primary argument advanced in this case by the appellant and her family has been that the Veteran's ALS, or symptoms thereof, first began a number of years prior to June 24, 2011, and that the appellant should not be penalized for the misdiagnoses of the medical community.  Nevertheless, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  

Therefore, the Board does not find that the evidence supports the award of an effective date prior to June 24, 2011, for the award of service connection for accrued benefit purposes.  


ORDER

Entitlement to an effective date earlier than June 24, 2011 for the award of service connection for accrued benefit purposes, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


